JS 44 (Rev. 4-29-24

purpose of initiating the civil docket sheet.

CIVIC COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, ts required for the use of the Clerk of Court for the

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Carina Gallardo

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

Kings County

(c) Attorneys (Firm Name, Address, and Telephone Number}

Pervez & Rehman, P.C.

DEFENDANTS
IEH Corporation, William Craig & Kari Graham

County of Residence of First Listed Defendant Kings County

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Attorneys (Jf Known)

 

 

 

 

 

 

 

 

 

 

     

 

   
 

  

  

Nadia M. Pervez (NP-5388)
Hi. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X”" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
[1 US. Government [x]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party} Citizen of This State [11 [J 1 Incorporated or Principal Place C]4¢ [44
of Business In This State
C] 2 US. Government C] 4 Diversity Citizen of Another State CL] 2 CI 2 Incorporated and Principal Place CJ 3 Cc] 5
Defendant (Indicate Citizenship of Parties in Item HI} of Business In Another State
Citizen or Subject of a [13 [(] 3 Foreign Nation [le [Je
Foreign Country
IV. NATURE OF SUIT oe an a" in n One Box Only)
I CONTRACT ae “TORTS. i | PORFEITURE/PENALTY [| ANKRUPTCY RST:
110 Insurance PERSONAL INJURY PERSONAL INJURY 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
{20 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability [_] 367 Health Care/ |_| 400 State Reapportionment
LJ 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical t GH qd | 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights 430 Banks and Banking
151 Medicare Act 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability Cc] 368 Asbestos Personal 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [. . 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits _| 355 Motor Vehicle | 371 Truth in Lending Act |] 485 Telephone Consumer
[] 190 Other Contract Product Liability [_] 380 Other Personal | |720 Labor/Management Protection Act
- {95 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395h -| 490 Cable/Sat TV
196 Franchise Injury C] 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commodities/
] 362 Personal Injury - Product Liability | Famuly and Medical 863 DIWC/DIWW (405(g)) Exchange

   

210 Land Condemnation
[| 220 Foreclosure
: 230 Rent Lease & Ejectment

240 Torts to Land
245 Tort Product Liability
[ ]290 All Other Real Property

 

; “JREAE PROPERTY)

   

 

Medical Mal ptactice

 

440 Other Civil Right

441 Voting

442 Employment

443 Housing/
Accommodations

Employment

Other
| 448 Education

 

445 Amer. w/Disabilities -

446 Amer. w/Disabilities -

 

 

Habeas Corpus?

| 463 Alien Detainee

{| 510 Motions to Vacate

Sentence

[| 530 General

|} 535 Death Penalty

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of

S

+

864 SSID Title XVI
| | 865 RSI (405(g)}

| 890 Other Statutory Actions
|_| 891 Agricultural Acts

893 Environmental Matters
| 895 Freedom of Information

Leave Act
790 Other Labor Litigation
791 Employee Retirement
Income Security Act

 
   
   

 

“870 Taxes (US. Plaintiff

Act
or Defendant) 896 Arbitration
|_| 871 IRS—Third Party 899 Administrative Procedure
26 USC 7609 Act/Review or Appeal of

462 Naturalization Application
465 Other Immigration
Actions

Agency Decision
|_| 950 Constitutionality of
State Statutes

    

 

 

 

Confinement

 

 

V. ORIGIN (Place an "X” in One Box Only)

[x] 1 Original

Proceeding

2 Removed from
State Court

3. Remanded from
Appellate Court

C4

Reinstated or 5 Transferred from 6 Multidistrict 8 Multidistrict
Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
Families First Coronavirus Response Act 116 P.L. 127 et seq., 134 Stat. 178 et seq., COBRA Act 29 U.S.C. §1161 et seq., New York States Humgy

 

 

Brief description of cause:
Descrimination and retaliating against employee based on gender/ requesting accomodation, failing to give COBRA notice

 

VIL REQUESTED IN

L] CHECK IF THIS IS A CLASS ACTION

DEMAND $ CHECK YES only if demanded tn complaint:

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: []¥es [No
VIII. RELATED CASE(S)
IF ANY (See instructions): Ge DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
June 9, 2021 BS
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
CERDHIGATIONOFP ARBITRATIGNELIGIBIBATY
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration

I, Nadia Pervez , counsel for Carina Gallardo , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

 

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

OO

the matter is otherwise ineligibie for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the sirnilarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that“ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” uniess both cases are still

pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? Cl Yes No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Cl Yes VW] No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was

received:
If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? A es ci No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
VW Yes Cl No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

oO Yes (If yes, please explain FA No

| certify the accuracy of all information provided above.

NO oN SN
Signature: 3 <———— ¢ . >

 

Last Modified: 11/27/2017
